EXHIBIT 10.43
ILLUMINA, INC.
2005 STOCK AND INCENTIVE PLAN
          1. Purposes of the Plan. The purposes of this 2005 Stock and Incentive
Plan are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Service
Providers, and to promote the success of the Company’s business. Options granted
under the Plan may be Incentive Stock Options or Nonstatutory Stock Options, as
determined by the Administrator at the time of grant. Stock Awards (including
Stock Grants, Stock Units and Stock Appreciation Rights) and Cash Awards may
also be granted under the Plan.
          2. Definitions. As used herein, the following definitions shall apply:
               (a) “Administrator” means the Board or any of its Committees as
shall be administering the Plan, in accordance with Section 4 hereof.
               (b) “Applicable Laws” means the requirements relating to the
administration of stock option and restricted stock plans, the grant of options
and the issuance of shares under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any Nasdaq National Market, stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any other country or jurisdiction where Options or Awards are
granted under the Plan, as such laws, rules, regulations and requirements shall
be in place from time to time.
               (c) “Award” means an Option, a Stock Award or a Cash Award
granted in accordance with the terms of the Plan.
               (d) “Award Agreement” means a Stock Award Agreement, Cash Award
Agreement and/or Option Agreement, which may be in written or electronic format,
in such form and with such terms and conditions as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.
               (e) “Board” means the Board of Directors of the Company.
               (f) “Cash Award” means a bonus opportunity awarded under
Section 15 pursuant to which a Participant may become entitled to receive an
amount based on the satisfaction of such performance criteria as are specified
in the agreement or other documents evidencing the Award (the “Cash Award
Agreement”).
               (g) “Code” means the Internal Revenue Code of 1986, as amended.
               (h) “Committee” means a committee of Directors appointed by the
Board in accordance with Section 4 hereof.
               (i) “Common Stock” means the common stock of the Company.
               (j) “Company” means Illumina, Inc., a Delaware corporation.
               (k) “Consultant” means any natural person, including an advisor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.

1



--------------------------------------------------------------------------------



 



               (l) “Corporate Transaction” means any of the following, unless
the Administrator provides otherwise:
                    (i) any merger or consolidation in which the Company shall
not be the surviving entity (or survives only as a subsidiary of another entity
whose stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),
                    (ii) the sale of all or substantially all of the Company’s
assets to any other person or entity (other than a wholly-owned subsidiary),
                    (iii) the acquisition of beneficial ownership of a
controlling interest (including, without limitation, power to vote) the
outstanding shares of Common Stock by any person or entity (including a “group”
as defined by or under Section 13(d)(3) of the Exchange Act),
                    (iv) a contested election of Directors, as a result of which
or in connection with which the persons who were Directors before such election
or their nominees (the “Incumbent Directors”) cease to constitute a majority of
the Board; provided however that if the election, or nomination for election by
the Company’s stockholders, of any new director was approved by a vote of at
least fifty percent (50%) of the Incumbent Directors, such new Director shall be
considered as an Incumbent Director, or
                    (v) any other event specified by the Board or a Committee,
regardless of whether at the time an Award is granted or thereafter.
               (m) “Director” means a member of the Board.
               (n) “Disability” means total and permanent disability as defined
in Section 21(e)(3) of the Code.
               (o) “Effective Date” means the date on which the Company’s
stockholders approve the Plan.
               (p) “Employee” means any person, including Officers and Inside
Directors, employed by the Company or any Parent or Subsidiary of the Company.
An Employee shall not be deemed to cease Employee status by reason of (i) any
leave of absence approved by the Company or (ii) transfers between locations of
the Company or between the Company, its Parent, any Subsidiary, or any
successor. For purposes of Incentive Stock Options, no such leave may exceed
ninety days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three (3) months following
the 91st day of such leave any Incentive Stock Option held by the Optionee shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Nonstatutory Stock Option. Neither service as Director nor payment
of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.
               (q) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               (r) “Fair Market Value” means, as of any date, the value of a
Share determined as follows:
                    (i) If the Common Stock is listed on any established stock
exchange or traded on a national market system, including without limitation the
Nasdaq National Market or the Nasdaq SmallCap Market of The Nasdaq Stock Market,
the Fair Market Value of a Share shall be the closing selling price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

2



--------------------------------------------------------------------------------



 



                    (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share shall be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or
                    (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator.
               (s) “Incentive Stock Option” means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder and as designated in the applicable
Option Agreement.
               (t) “Inside Director” means a Director who is an Employee.
               (u) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option and/or as designated in the applicable
Option Agreement.
               (v) “Notice of Grant” means a written or electronic notice
evidencing certain terms and conditions of an individual Option grant. The
Notice of Grant is part of the Option Agreement.
               (w) “Officer” means a person who is an executive officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
               (x) “Option” means a stock option granted pursuant to the Plan.
               (y) “Option Agreement” means an agreement between the Company and
an Optionee evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.
               (z) “Optioned Shares” means the Shares subject to an Option.
               (aa) “Optionee” means the holder of an outstanding Option granted
under the Plan.
               (bb) “Outside Director” means a Director who is not an Employee.
               (cc) “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code or any successor
provision.
               (dd) "Participant” means any holder of one or more Options, Stock
Awards or Cash Awards, or the Shares issuable or issued upon exercise of such
Awards, under the Plan.
               (ee) "Plan” means this 2005 Stock and Incentive Plan.
               (ff) "Predecessor Plan” means the Illumina, Inc. 2000 Stock Plan,
as amended.
               (gg) "Qualifying Performance Criteria” means any one or more of
the following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
Parent, Subsidiary or business segment, either individually, alternatively or in
any combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow; (ii) earnings (including gross
margin, earnings before interest and taxes, earnings before taxes, and net
earnings); (iii) earnings per share; (iv) growth in earnings or earnings per
share;

3



--------------------------------------------------------------------------------



 



(v) stock price; (vi) return on equity or average stockholders’ equity;
(vii) total stockholder return; (viii) return on capital; (ix) return on assets
or net assets; (x) return on investment; (xi) revenue; (xii) income or net
income; (xiii) operating income or net operating income; (xiv) operating profit
or net operating profit; (xv) operating margin; (xvi) return on operating
revenue; (xvii) market share; (xviii) contract awards or backlog; (xix) overhead
or other expense reduction; (xx) growth in stockholder value relative to the
moving average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation (including individual
performance objectives that relate to achievement of the Company’s or any
business unit’s strategic plan); (xxiii) improvement in workforce diversity, and
(xxiv) any other similar criteria as may be determined by the Administrator. The
Committee may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (A) asset write-downs; (B) litigation or
claim judgments or settlements; (C) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(D) accruals for reorganization and restructuring programs; and (E) any gains or
losses classified as extraordinary or as discontinued operations in the
Company’s financial statements.
               (hh) “Rule 16b-3” means Rule 16b-3 of the Exchange Act, as the
same may be amended from time to time, or any successor to Rule 16b-3, as in
effect when discretion is being exercised with respect to the Plan.
               (ii) “Service Provider” means (i) an individual rendering
services to the Company or any Parent or Subsidiary of the Company in the
capacity of an Employee or Consultant or (ii) an individual serving as a
Director.
               (jj) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 17 hereof.
               (kk) "Stock Appreciation Right” means a right to receive cash
and/or Shares based on a change in the Fair Market Value of a specific number of
Shares granted under Section 14.
               (ll) "Stock Award” means a Stock Grant, a Stock Unit or a Stock
Appreciation Right granted under Sections 13 or 14 below or other similar awards
granted under the Plan (including phantom stock rights).
               (mm) "Stock Award Agreement” means a written agreement, the
form(s) of which shall be approved from time to time by the Administrator,
between the Company and a holder of a Stock Award evidencing the terms and
conditions of an individual Stock Award grant. Each Stock Award Agreement shall
be subject to the terms and conditions of the Plan.
               (nn) "Stock Grant” means the award of a certain number of Shares
granted under Section 13 below.
               (oo) "Stock Unit” means a bookkeeping entry representing an
amount equivalent to the Fair Market Value of one Share, payable in cash,
property or Shares. Stock Units represent an unfunded and unsecured obligation
of the Company, except as otherwise explicitly provided for by the
Administrator.
               (pp) “Subsidiary” means a “subsidiary corporation,” whether now
or hereafter existing, as defined in Section 424(f) of the Code, or any
successor provision.
               (qq) “Withholding Taxes” means the federal, state and local
income and employment withholding taxes, or any other taxes required to be
withheld, to which the holder of an Award may be subject in connection with the
grant, exercise, or vesting of an Award or the issuance or transfer of Shares
issued or issuable pursuant to an Award.

4



--------------------------------------------------------------------------------



 



          3. Stock Subject to the Plan.
               (a) Subject to the provisions of Section 17 hereof, the maximum
aggregate number of Shares that may be issued and sold under the Plan is
11,542,358 Shares. This maximum number of Shares reserved and available for
issuance under the Stock Plan consists of Shares reserved for issuance under the
Predecessor Plan that as of May 2, 2005 were either (i) available for grant
pursuant to awards that may be made under the Predecessor Plan or (ii) subject
to outstanding options granted under the Predecessor Plan which Shares might be
returned to the Predecessor Plan but such Shares shall become available for
issuance hereunder only if and to the extent the options granted under the
Predecessor Plan to which they are subject terminate or expire or become
unexercisable for any reason without having been exercised in full.
               (b) An annual increase in the number of Shares reserved for
issuance hereunder shall automatically occur on the first day of each fiscal
year of the Company, beginning with fiscal year 2006 and ending with fiscal year
2010, equal to the lesser of (i) 1,200,000 Shares (subject to adjustment under
Section 17), (ii) 5% of the outstanding Shares as of the last day of the
immediately preceding fiscal year or (iii) a number of Shares determined by the
Board. In addition to any increase, pursuant to the immediately preceding
sentence, in the number of Shares reserved for issuance hereunder, the number of
Shares reserved for issuance hereunder shall automatically increase, on May 16,
2008, by an additional 1,200,000 Shares. The Shares may be authorized, but
unissued, or reacquired Shares, including Shares repurchased by the Company on
the open market.
               (c) If an outstanding Award expires or terminates for any reason
prior to exercise in full, or without the Shares subject thereto having been
issued in full, the unpurchased or unissued Shares which were subject thereto
shall become available for future grant or sale under the Plan (unless the Plan
has terminated); provided, however, that Shares that have actually been issued
under the Plan pursuant to an Award shall not be returned to the Plan and shall
not become available for future distribution under the Plan, except that if
unvested Shares are repurchased by the Company at their original purchase price
or otherwise forfeited to the Company in connection with termination of a
Participant’s status as a Service Provider, such Shares shall become available
for future grant under the Plan. Should the exercise or purchase price of an
Award under the Plan be paid with Shares (including by withholding Shares from
the Award) or should Shares otherwise issuable under the Plan be withheld by the
Company in satisfaction of the Withholding Taxes incurred in connection with the
exercise, purchase or issuance of Shares under an Award, then the number of
Shares available for issuance under the Plan shall be reduced by the gross
number of Shares issued in connection with the Award, and not by the net number
of Shares issued to the holder of such Award.
          4. Administration of the Plan.
               (a) Procedure.
                    (i) Multiple Administrative Bodies. Different Committees
with respect to different groups of Service Providers may administer the Plan.
                    (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
                    (iii) Rule 16b-3. To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3, the transactions contemplated
hereunder shall be structured to satisfy the requirements for exemption under
Rule 16b-3.
                    (iv) Other Administration. Other than as provided above, the
Plan shall be administered by (A) the Board, (B) a Committee, which committee
shall be constituted to satisfy Applicable Laws or (C) subject to the Applicable
Laws, one or more officers of the Company to whom the Board or Committee

5



--------------------------------------------------------------------------------



 



has delegated the power to grant Awards to persons eligible to receive Awards
under the Plan provided such grantees may not be officers or Directors.
               (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
                         (A) to determine the Fair Market Value of the Common
Stock in accordance with Section 2(r) of the Plan;
                         (B) to select the Service Providers to whom Awards may
be granted hereunder;
                         (C) to determine the number of Shares or amount of cash
to be covered by each Award granted hereunder;
                         (D) to approve forms of Award Agreements for use under
the Plan;
                         (E) to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Award granted hereunder, which
terms and conditions include, but are not limited to, the exercise price and/or
purchase price (if applicable), the time or times when Awards may be exercised
(which may be based on performance criteria), the vesting schedule, any vesting
and/or exercisability acceleration or waiver of forfeiture restrictions, the
acceptable forms of consideration, the term and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine and may be
established at the time an Award is granted or thereafter;
                         (F) to construe and interpret the terms of the Plan and
Awards granted pursuant to the Plan;
                         (G) to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws;
                         (H) to modify or amend each Award (subject to
Section 19) hereof), including the discretionary authority to extend the
post-termination exercisability or purchase period of Awards longer than is
originally provided for in the Award Agreement;
                         (I) to allow Participants to satisfy Withholding Tax
obligations by electing to have the Company withhold from the Shares to be
issued upon exercise or settlement of an Award that number of Shares having a
Fair Market Value equal to the minimum amount required to be withheld. The Fair
Market Value of the Shares to be withheld shall be determined on the date that
the amount of Withholding Tax is to be determined. All elections by a
Participant to have Shares withheld for this purpose shall be made in such form
and under such conditions as the Administrator may deem necessary or advisable;
                         (J) to authorize any person to execute on behalf of the
Company any instrument required to effect the grant of an Award previously
granted by the Administrator;
                         (K) to make all other determinations deemed necessary
or advisable for administering the Plan.

6



--------------------------------------------------------------------------------



 



               (c) Effect of Administrator’s Decision. The Administrator’s
decisions, determinations and interpretations shall be final and binding on all
Participants and any other holders of Options, Stock Awards, Cash Awards or
Shares issued under the Plan.
          5. Eligibility. Nonstatutory Stock Options and Stock Awards may be
granted to Service Providers. Incentive Stock Options and Cash Awards may be
granted only to Employees.
          6. Limitations.
               (a) Each Option shall be designated in the Option Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding designation as an Incentive Stock Option, no installment under
such an Option shall qualify for favorable tax treatment as an Incentive Stock
Option if (and to the extent) the aggregate Fair Market Value of the Shares
(determined at the date of grant) for which such installment first becomes
exercisable hereunder would, when added to the aggregate value (determined as of
the respective date or dates of grant) of the Shares or other securities for
which such Option or any other Incentive Stock Options granted to Optionee prior
to the date of grant (whether under the Plan or any other plan of the Company or
any Parent or Subsidiary of the Company) first become exercisable during the
same calendar year, exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, the Option shall nevertheless become exercisable
for the excess Optioned Shares in such calendar year as a Nonstatutory Stock
Option. For purposes of this Section 6(a), Incentive Stock Options shall be
taken into account in the order in which they were granted.
               (b) Neither the Plan nor any Award shall confer upon a
Participant any right with respect to continuing the Participant’s relationship
as a Service Provider with the Company, nor shall they interfere in any way with
the Participant’s right or the Company’s right to terminate such relationship at
any time, with or without cause.
               (c) The following limitations shall apply to grants of Options
and Stock Awards:
                    (i) No Service Provider shall be granted, in any fiscal year
of the Company, Awards covering more than 500,000 Shares, subject to adjustment
as provided in Section 17 below.
                    (ii) However, in connection with his or her commencement of
Service Provider status, an individual may be granted Awards covering up to an
additional 1,000,000 Shares during the fiscal year in which such commencement
occurs, which shall not count against the limit set forth in subsection
(i) above and subject to adjustment as provided in Section 17 below.
          7. Term of Plan. The Plan shall become effective on the Effective
Date. Unless the Plan is terminated earlier pursuant to Section 19 hereof, the
Plan shall terminate upon the earliest to occur of (a) June 28, 2015, (b) the
date on which all Shares available for issuance under the Plan shall have been
issued as fully vested Shares or (c) the termination of all outstanding Awards
in connection with a dissolution or liquidation pursuant to Section 17(b) hereof
or a Corporate Transaction pursuant to Section 17(c) hereof. Should the Plan
terminate on June 28, 2015, then all Awards outstanding at that time shall
continue to have force and effect in accordance with the provisions of the
applicable Award Agreement.
          8. Term of Option. The term of each Option shall be stated in the
Option Agreement; provided, however that the term shall be no more than ten
(10) years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.
          9. Option Exercise Price and Consideration.

7



--------------------------------------------------------------------------------



 



               (a) Exercise Price. The per Share exercise price for the Shares
to be issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
                    (i) In the case of an Incentive Stock Option
                         (A) granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share on the date of grant.
                         (B) granted to any Employee other than an Employee
described in paragraph (A) immediately above, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the date of grant.
                    (ii) In the case of a Nonstatutory Stock Option, the per
Share exercise price shall be no less than 100% of the Fair Market Value per
Share on the date of grant.
                    (iii) Notwithstanding the foregoing, Options may be granted
with a per Share exercise price of less than 100% of the Fair Market Value per
Share on the date of grant pursuant to a merger or other corporate transaction.
               (b) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions (including any vesting conditions)
that must be satisfied before the Option may be exercised.
               (c) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. Such consideration may consist entirely of:
                    (i) cash;
                    (ii) check;
                    (iii) promissory note;
                    (iv) other Shares which, in the case of Shares acquired
directly or indirectly from the Company, (A) have been owned by the Optionee for
more than six (6) months on the date of surrender (if it is required to
eliminate or reduce accounting charges incurred by the Company in connection
with the Option, or such other period (if any) required to so eliminate or
reduce such charges), and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;
                    (v) consideration received through a special sale and
remittance procedure pursuant to which the Optionee shall concurrently provide
irrevocable instructions to (A) a Company-designated brokerage firm to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased Shares plus all Withholding
Taxes required to be withheld by the Company by reason of such exercise and
(B) the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale;
                    (vi) a reduction in the amount of any Company liability to
the Optionee, including any liability attributable to the Optionee’s
participation in any Company-sponsored deferred compensation program or
arrangement;

8



--------------------------------------------------------------------------------



 



                    (vii) any combination of the foregoing methods of payment;
or
                    (viii) such other consideration and method of payment for
the issuance of Optioned Shares as determined by the Administrator and to the
extent permitted by Applicable Laws.
               (d) No Option Repricings. Other than in connection with a change
in the Company’s capitalization (as described in Section 17(a) of the Plan), the
exercise price of an Option may not be reduced without stockholder approval.
          10. Exercise of Option.
               (a) Procedure for Exercise; Rights as a Stockholder.
                    (i) Any Option granted hereunder shall be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Administrator and set forth in the Option Agreement. Unless
the Administrator provides otherwise, vesting of Options granted hereunder shall
be suspended during any unpaid leave of absence. An Option may not be exercised
for a fraction of a Share.
                    (ii) An Option shall be deemed exercised when the Company
receives: (A) written or electronic notice of exercise (in accordance with the
Option Agreement) from the person entitled to exercise the Option, and (B) full
payment for the Optioned Shares with respect to which the Option is exercised
and (C) satisfaction of any Withholding Taxes. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Plan and shall be set forth in the Option Agreement. Shares
issued upon exercise of an Option shall be issued in the name of the Optionee
or, if requested by the Optionee, in the name of the Optionee and his or her
spouse. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Shares, notwithstanding the exercise of the
Option. The Company shall issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 17 hereof.
                    (iii) Exercising an Option in any manner shall decrease the
number of Optioned Shares thereafter available, both for purposes of the Plan
and for sale under the Option, by the number of Shares as to which the Option is
exercised.
               (b) Termination of Relationship as a Service Provider. If an
Optionee ceases to be a Service Provider, other than upon the Optionee’s death
or Disability, such Optionee may exercise his or her Option for a period of
three (3) months measured from the date of termination, or such longer period of
time as specified in the Option Agreement, to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of the Option as set forth in the Option Agreement). If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Option shall immediately terminate as to all the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall revert
immediately to the Plan. To the extent the Optionee does not, within the
post-termination time period specified in the Option Agreement, exercise the
Option for the Optioned Shares in which Optionee is vested at the time of such
termination of Service Provider status, the Option shall terminate with respect
to those vested Optioned Shares at the end of such period, and those Optioned
Shares shall revert to the Plan.
               (c) Disability of Optionee. If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within twelve (12) months of termination, or such longer period of
time as specified in the Option Agreement, to the extent the Option is vested on
the date of termination (but in no event later than the expiration of the term
of such Option as set forth in the Option Agreement). If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Option shall immediately terminate as to the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall revert
immediately to the Plan. To the extent the Optionee does not, within the post-

9



--------------------------------------------------------------------------------



 



termination time period specified in the Option Agreement, exercise the Option
for the Optioned Shares in which Optionee is vested at the time of such
termination of Service Provider status, the Option shall terminate with respect
to those vested Optioned Shares at the end of such period, and those Optioned
Shares shall revert to the Plan.
               (d) Death of Optionee. If an Optionee dies while a Service
Provider, the Option may be exercised within twelve (12) months following
Optionee’s death, or such longer period of time as specified in the Option
Agreement, to the extent that the Option is vested on the date of death (but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement) by the Optionee’s designated beneficiary, provided such
beneficiary has been designated prior to Optionee’s death in a form acceptable
to the Administrator. If no such beneficiary has been designated by the
Optionee, then such Option may be exercised by the personal representative of
the Optionee’s estate or by the person(s) to whom the Option is transferred
pursuant to the Optionee’s will or in accordance with the laws of descent and
distribution. If, at the time of death, the Optionee is not vested as to his or
her entire Option, the Option shall immediately terminate as to the Optioned
Shares covered by the unvested portion of the Option, and those Optioned Shares
shall immediately revert to the Plan. To the extent the Option is not, within
the post-termination time period specified in the Option Agreement, exercised
for the Optioned Shares in which Optionee is vested at the time of such
termination of Service Provider status, the Option shall terminate with respect
to those vested Optioned Shares, and those Optioned Shares shall revert to the
Plan.
          11. Formula Option Grants to Outside Directors. Outside Directors
shall automatically be granted Options in accordance with the following
provisions:
               (a) All Options granted pursuant to this Section shall be
Nonstatutory Stock Options and, except as otherwise provided in this Section 11,
shall be subject to the other terms and conditions of the Plan.
               (b) Each individual who becomes an Outside Director after the
Effective Date shall be automatically granted an Option to purchase 20,000
Shares subject to adjustment as set forth in Section 17(a) below (the “First
Option”) on the date such individual is elected as a Director, whether through
election by the stockholders of the Company or appointment by the Board to fill
a vacancy; provided, however, that an Inside Director who ceases to be an Inside
Director but who remains a Director shall not receive a First Option.
               (c) On each annual stockholder meeting commencing with the
Effective Date, each Outside Director who continues to serve in such capacity
immediately after such annual stockholder meeting shall be automatically granted
an Option to purchase 7,500 Shares and 1,000 Stock Units subject to adjustment
as set forth in Section 17(a) below (a “Subsequent Option”); provided that the
Outside Director has served on the Board for at least six calendar months prior
to the date of such annual stockholder meeting.
               (d) The terms of a First Option or a Subsequent Option granted
pursuant to this Section shall be as follows:
                    (i) The term of the Option shall be ten (10) years measured
from the date of grant.
                    (ii) The Option shall be exercisable only during the time
that the Outside Director remains a Director and, with respect to Optioned
Shares vested on the last day of service as a Director for the six (6) month
period following the date of the Optionee’s cessation of service as a Director,
provided, however, that the Option cannot be exercised after the expiration of
the term of the Option. If, at the time of Optionee’s cessation of service as a
Director, the Optionee is not vested as to his or her entire Option, the Option
shall immediately terminate as to the Optioned Shares covered by the unvested
portion of the Option, and those Optioned Shares shall immediately revert to the
Plan. To the extent the Option is not, within the post-termination time period
specified in the Option Agreement, exercised for the Optioned Shares in which
the Optionee is vested at the time of his or her cessation of Director status,
the Option shall terminate with respect to those vested Optioned Shares, and
those Optioned Shares shall revert to the Plan.

10



--------------------------------------------------------------------------------



 



                    (iii) The exercise price per Share shall be 100% of the Fair
Market Value per Share on the date of grant of the Option.
                    (iv) The First Option shall vest and become exercisable as
to 33% of the Optioned Shares on each of the first three anniversaries of its
date of grant, provided that the Optionee continues to serve as a Director on
such dates.
                    (v) The Subsequent Option shall vest and become exercisable
as to 100% of the Optioned Shares on the earlier of (i) the one year anniversary
of the date of grant of the Option and (ii) the date immediately preceding the
date of the annual meeting of the Company’s stockholders for the year following
the year of grant of the Option, provided that the Optionee continues to serve
as a Director on such date.
                    (vi) If an Outside Director dies or ceases to serve as a
Director as a result of the Outside Director’s Disability while holding any
outstanding Option under this Section 11, then that Option may be exercised
within six (6) months following his or her death or termination, or such longer
period of time as specified in the Option Agreement, to the extent that the
Option is vested on the date of death or termination (but in no event later than
the expiration of the term of such Option as set forth in the Option Agreement)
by the Outside Director’s or the Outside Director’s designated beneficiary,
provided such beneficiary has been designated prior to his or her death in a
form acceptable to the Administrator. If no such beneficiary has been designated
by the Outside Director, then such Option may be exercised by the personal
representative of his or her estate or by the person(s) to whom the Option is
transferred pursuant to his or her will or in accordance with the laws of
descent and distribution. If, at the time of death or termination as a result of
Disability, the Outside Director is not vested as to his or her entire Option,
the Option shall immediately terminate as to the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall immediately
revert to the Plan. To the extent the Option is not, within the post-termination
time period specified in the Option Agreement, exercised for the Optioned Shares
in which the Outside Director is vested at the time of death or termination as a
result of Disability, the Option shall terminate with respect to those vested
Optioned Shares, and those Optioned Shares shall revert to the Plan.
                    (vii) In the event of a Corporate Transaction, all Options
granted pursuant to this Section II shall be subject to the terms and conditions
of Section 17©; provided that in the event that the successor corporation does
not assume or substitute for each First Option and Subsequent Option, the
Optionee shall fully vest in and have the right to exercise the Option as to all
of the Optioned Shares, including Shares as to which it would not otherwise be
vested or exercisable.
               (e) The Board shall have sole and exclusive authority to
establish, maintain, amend, suspend, and terminate any program by which Outside
Directors are automatically granted Nonstatutory Stock Options pursuant to this
Section 11.
          12. Limited Transferability of Options. An Option generally may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee; provided
however that Nonstatutory Stock Options may be transferred by instrument to an
inter vivos or testamentary trust in which the Nonstatutory Stock Options are to
be passed to beneficiaries upon the death of the trustor (settlor) or by gift or
pursuant to domestic relations orders to “Immediate Family Members” (as defined
below) of the Optionee. “Immediate Family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Optionee) control the management of
assets, and any other entity in which these persons (or the Optionee) own more
than fifty percent of the voting interests. The Optionee may designate one or
more persons as the beneficiary or beneficiaries of his or her outstanding
Options, and those Options shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding those Options. Such beneficiary or beneficiaries
shall take the transferred Options subject to all the terms and conditions of
the applicable agreement evidencing each such

11



--------------------------------------------------------------------------------



 



transferred Option, including (without limitation) the limited time period
during which the Option may be exercised following the Optionee’s death.
          13. Stock Grants and Stock Unit Awards. Each Stock Award Agreement
reflecting the issuance of a Stock Grant or Stock Unit shall be in such form and
shall contain such terms and conditions as the Administrator shall deem
appropriate. The terms and conditions of such agreements may change from time to
time, and the terms and conditions of separate agreements need not be identical,
but each such agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:
               (a) Consideration. A Stock Grant or Stock Unit may be awarded in
consideration for such property or services as is permitted under Applicable
Law, including for past services actually rendered to the Company or a
Subsidiary for its benefit.
               (b) Vesting. Shares of Common Stock awarded under an agreement
reflecting a Stock Grant and a Stock Unit award may, but need not, be subject to
a share repurchase option, forfeiture restriction or other conditions in favor
of the Company in accordance with a vesting or lapse schedule to be determined
by the Administrator.
               (c) Termination of Participant’s Relationship as a Service
Provider. In the event a Participant’s relationship as a Service Provider
terminates, the Company may reacquire any or all of the Shares held by the
Participant which have not vested or which are otherwise subject to forfeiture
or other conditions as of the date of termination under the terms of the
agreement.
               (d) Transferability. Except as determined by the Board, no rights
to acquire Shares under a Stock Grant or a Stock Unit shall be assignable or
otherwise transferable by the Participant except by will or by the laws of
descent and distribution.
          14. Stock Appreciation Rights.
               (a) General. Stock Appreciation Rights may be granted either
alone, in addition to, or in tandem with other Awards granted under the Plan.
The Administrator may grant Stock Appreciation Rights to eligible Participants
subject to terms and conditions not inconsistent with this Plan and determined
by the Administrator. The specific terms and conditions applicable to the
Participant shall be provided for in the Stock Award Agreement. Stock
Appreciation Rights shall be exercisable, in whole or in part, at such times as
the Administrator shall specify in the Stock Award Agreement.
               (b) Exercise of Stock Appreciation Right. Upon the exercise of a
Stock Appreciation Right, in whole or in part, the Participant shall be entitled
to a payment in an amount equal to the excess of the Fair Market Value on the
date of exercise of a fixed number of Shares covered by the exercised portion of
the Stock Appreciation Right, over the Fair Market Value on the grant date of
the Shares covered by the exercised portion of the Stock Appreciation Right (or
such other amount calculated with respect to Shares subject to the award as the
Administrator may determine). The amount due to the Participant upon the
exercise of a Stock Appreciation Right shall be paid in such form of
consideration as determined by the Administrator and may be in cash, Shares or a
combination thereof, over the period or periods specified in the Stock Award
Agreement. A Stock Award Agreement may place limits on the amount that may be
paid over any specified period or periods upon the exercise of a Stock
Appreciation Right, on an aggregate basis or as to any Participant. A Stock
Appreciation Right shall be considered exercised when the Company receives
written notice of exercise in accordance with the terms of the Stock Award
Agreement from the person entitled to exercise the Stock Appreciation Right.
               (c) Transferability. Except as determined by the Board, no Stock
Appreciation Rights shall be assignable or otherwise transferable by the
Participant except by will or by the laws of descent and distribution.

12



--------------------------------------------------------------------------------



 



          15. Cash Awards. Each Cash Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
of not less than one (1) year.
               (a) Cash Award. Each Cash Award shall contain provisions
regarding (i) the target and maximum amount payable to the Participant as a Cash
Award, (ii) the Qualifying Performance Criteria and level of achievement versus
these criteria which shall determine the amount of such payment, (iii) the
period as to which performance shall be measured for establishing the amount of
any payment, (iv) the timing of any payment earned by virtue of performance,
(v) restrictions on the alienation or transfer of the Cash Award prior to actual
payment, (vi) forfeiture provisions, and (vii) such further terms and
conditions, in each case not inconsistent with the Plan, as may be determined
from time to time by the Administrator. The maximum amount payable as a Cash
Award may be a multiple of the target amount payable, but the maximum amount
payable pursuant to that portion of a Cash Award granted under this Plan for any
fiscal year to any Participant shall not exceed U.S. $1,000,000.
               (b) Performance Criteria. The Administrator shall establish the
Qualifying Performance Criteria and level of achievement versus these criteria
which shall determine the target and the minimum and maximum amount payable
under a Cash Award. The Administrator may specify the percentage of the target
Cash Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of a Cash Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code shall be a measure established by the
Administrator based on one or more Qualifying Performance Criteria selected by
the Administrator and specified in writing not later than 90 days after the
commencement of the period of service to which the performance goals relates,
provided that the outcome is substantially uncertain at that time (or in such
other manner that complies with Section 162(m)).
               (c) Timing and Form of Payment. The Administrator shall determine
the timing of payment of any Cash Award. The Administrator may provide for or,
subject to such terms and conditions as the Administrator may specify and
Applicable Laws, may permit a Participant to elect for the payment of any Cash
Award to be deferred to a specified date or event. The Administrator may specify
the form of payment of Cash Awards, which may be cash or other property, or may
provide for a Participant to have the option for his or her Cash Award, or such
portion thereof as the Administrator may specify, to be paid in whole or in part
in cash or other property.
               (d) Termination of Relationship as a Service Provider. The
Administrator shall have the discretion to determine the effect of a termination
as a Service Provider due to (i) Disability, (ii) death or (iii) otherwise shall
have on any Cash Award.
          16. Section 162(m) Compliance. Any Stock Award (other than an Option
or any other Stock Award having a purchase price equal to 100% of the Fair
Market Value on the date such award is made) or Cash Award that is intended as
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code must vest or become exercisable or payable contingent on the
achievement of one or more Qualifying Performance Criteria. Notwithstanding
anything to the contrary herein, the Committee shall have the discretion to
determine the time and manner of compliance with Section 162(m) of the Code as
required under applicable regulations and to conform the procedures related to
the Award to the requirements of Section 162(m) and may in its discretion reduce
the number of Shares granted or amount of cash or other property to which a
Participant may otherwise have been entitled with respect to an Award designed
to qualify as performance-based compensation under Section 162(m).
          17. Adjustments Upon Changes in Capitalization, Dissolution or
Corporate Transaction.
               (a) Changes in Capitalization. Subject to any required action by
the stockholders of the Company, (i) the number of Shares which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award,

13



--------------------------------------------------------------------------------



 



(ii) the number of Shares that may be added annually to the Plan pursuant to
Section 3(b)(i) hereof, (iii) the number of Optioned Shares granted under First
Options and Subsequent Options under Section 11 hereof, (iv) the maximum numbers
of Shares that may be granted under Awards to any Service Provider within any
fiscal year as set forth in Section 6(c) and (v) the number of Shares as well as
the price per Share subject to each outstanding Award, shall be proportionately
adjusted for any increase or decrease in the number of issued Shares resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Administrator, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares.
               (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may (but need not) provide for
a Participant to have the right to exercise his or her Option or Stock Award
until ten (10) days prior to such transaction as to all of the Shares covered
thereby, including Shares as to which the Option or Stock Award would not
otherwise be exercisable. In addition, the Administrator may (but need not)
provide that any Company repurchase option applicable to any unvested Shares
purchased upon exercise of an Option or issued under a Stock Award shall lapse
as to all such Shares, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed action.
               (c) Corporate Transaction.
                    (i) In the event of a Corporate Transaction, as determined
by the Board or a Committee, the Board or Committee may, in its discretion,
(i) provide for the assumption or substitution of, or adjustment to, each
outstanding Award; (ii) accelerate the vesting of Options and terminate any
restrictions on Cash Awards or Stock Awards; and/or (iii) provide for
termination of Awards as a result of the Corporate Transaction on such terms and
conditions as it deems appropriate, including providing for the cancellation of
Awards for a cash payment to the Participant. For the purposes of this
paragraph, the Award shall be considered assumed if, following the Corporate
Transaction, the Award confers the right to purchase or receive, for each Share
or amount of cash covered by the Award immediately prior to the Corporate
Transaction, the consideration (whether stock, cash, or other securities or
property) received in the Corporate Transaction by holders of Common Stock for
each Share held on the effective date of the Corporate Transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Corporate Transaction is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each Share covered by the Award, to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Shares in the
Corporate Transaction.
                    (ii) Each Option or Stock Award which is assumed pursuant to
this Section 17(c) shall be appropriately adjusted, immediately after such
Corporate Transaction, to apply to the number and class of securities which
would have been issuable to the Participant in consummation of such Corporate
Transaction had the Option or Stock Award been exercised immediately prior to
such Corporate Transaction. Appropriate adjustments to reflect such Corporate
Transaction shall also be made to (A) the exercise or purchase price payable per
share under each outstanding Option or Stock Award, provided the aggregate
exercise or purchase price payable for such securities shall remain the same,
(B) the maximum number and/or class of securities available for issuance over
the remaining term of the Plan, (C) the maximum number and/or class of
securities for which any one person may be granted Options or Stock Awards under
the Plan per year, (D) the maximum number and/or class of securities by which
the share reserve is to increase automatically each year and (E) the number
and/or class of securities subject to the Options granted under Section 11.

14



--------------------------------------------------------------------------------



 



          18. Date of Grant. The date of grant of a First Option or Subsequent
Option shall be the date on which it was automatically granted pursuant to
Section 11 hereof. The date of grant of any other Award shall be, for all
purposes, the date on which the Administrator grants such Award. Notice of the
grant shall be provided to each Participant within a reasonable time after the
date of such grant.
          19. Amendment and Termination of the Plan. The Board may at any time
amend, alter, suspend or terminate the Plan. However, the Company shall obtain
stockholder approval of any Plan amendment to the extent necessary and desirable
to comply with Applicable Laws. In addition, no amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Participant
under any grant theretofore made, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
In addition, unless approved by the stockholders of the Company, no amendment
shall be made that would result in a repricing of Options by (x) reducing the
exercise price of outstanding Options or (y) canceling an outstanding Option
held by a Participant and re-granting to the Participant a new Option with a
lower exercise price, in either case other than in connection with a change in
the Company’s capitalization pursuant to Section 17(a) of the Plan.
          20. Conditions Upon Issuance of Shares.
               (a) Awards shall not be granted and Shares shall not be issued
pursuant to the exercise of an Award unless the grant of the Award, the exercise
or settlement of such Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
               (b) No Shares or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the Shares, and all
applicable listing requirements of any stock exchange (or the Nasdaq National
Market, if applicable) on which Common Stock is then listed for trading.
          21. Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction (including under
Section 20), which authority is deemed by the Company’s counsel to be necessary
to the lawful grant of Awards and issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to grant
such Awards or issue or sell such Shares as to which such requisite authority
shall not have been obtained.
          22. Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
          23. Stockholder Approval. If required by Applicable Laws, continuance
of the Plan shall be subject to approval by the stockholders of the Company
within twelve (12) months after the date the Plan is adopted or after any
amendment requiring stockholder approval is made. Such stockholder approval
shall be obtained in the manner and to the degree required under Applicable
Laws.

15